BURKE, P. J.
This is an appeal from the order made November 1, 1961, “Denying Plaintiff’s Motion for Reconsidering the Court’s Order of Dismissal of the Petition and Complaint.” The order dismissing the action was made October 20, 1961, in response to a motion of defendants International Organization of Masters, Mates and Pilots, West Coast Local No. 90 and Robert E. Durkin. The ground of the motion for reconsideration was judicial error—the dismissal had eliminated indispensable parties—; no fact not available upon the hearing of the motion to dismiss was presented. The order denying the motion to reconsider, under such circumstances, is not an appealable order. (Hunt v. United Artists Studio Inc., 79 Cal.App.2d 619, 626 [180 P.2d 460].)
The appeal is dismissed.
Jefferson, J., and Bishop, J. pro tem.,* concurred.
Appellant’s petition for a hearing by the Supreme Court was denied April 9, 1963.

 Retired judge of the superior court sitting pro tempore under as signment by the Chairman of the Judicial Council.